UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-171861 Delaine Corporation (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) alton Avenue, Albany, IN 47320 (Address of principal executive offices, including zip code.) (765) 744-8383 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-Y (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of February 13, 2012, there are 6,080,000 shares of common stock outstanding. All references in this Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “Delaine” and the “Registrant” refer to Delaine Corporation unless the context indicates another meaning. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The unaudited interim financial statements included herein have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). The financial statements and notes are presented as permitted on Form 10-Q and do not contain information included in the Company’s annual statements and notes. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. It is suggested that these financial statements be read in conjunction with the June 30, 2011 audited financial statements and the accompanying notes thereto. While management believes the procedures followed in preparing these financial statements are reasonable, the accuracy of the amounts are in some respects dependent upon the facts that will exist, and procedures that will be accomplished by the Company later in the year. These unaudited financial statements reflect all adjustments, including normal recurring adjustments, which, in the opinion of management, are necessary to present fairly the operations and cash flows for the periods presented. Delaine Corporation (A Development Stage Company) Condensed Financial Statements (Unaudited) December 31, 2011 June 30, 2011 Delaine Corporation (A Development Stage Company) Index to the Condensed Financial Statements (Unaudited) December 31, 2011 (Unaudited) June 30, 2011 Condensed Balance Sheets as of December 31, 2011 (Unaudited) and June 30, 2011 3 Condensed Statements of Operations (Unaudited) for the six-month period ended December 31, 2011 and 2010, and for the three-month period ended December 31, 2011 and 2010, and for the period from June 23, 2010 (Inception) to December 31, 2011 4 Condensed Statements of Cash Flows (Unaudited) for the six-month period ended December 31, 2011 and 2010, and for the period from June 23, 2010 (Inception) to December 31, 2011 5 Condensed Statement of Changes of Stockholder’s Deficit (Unaudited) for the period from June 23, 2010 (Inception) to December 31, 2011 6 Notes to the Condensed Financial Statements (Unaudited) 7-12 Delaine Corporation (A Development Stage Company) Condensed Balance Sheets December 31, 2011 June 30, 2011 ASSETS Current assets: Cash $ $ Total current assets $ $ Intangible assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Total current liabilities Stockholders’ Deficit Common stock, par value $.001, 75,000,000 shares authorized, 6,040,000 and 5,050,000 issued and outstanding as of December 31, 2011 and June 30, 2011 Additional paid-in capital ) Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to the condensed financial statements (unaudited). 3 Delaine Corporation (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Six Month Period Ended December 31, 2011 For the Six Month Period Ended December 31, 2010 For the Three Month Period Ended December 31, 2011 For the Three Month Period Ended December 31, 2010 From Inception (June 23, 2010) Through December 31, 2011 Net Revenue $
